Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Status of Claims
2.	Claims 1-10 are pending in this application.

Drawings
3.	The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following claimed features must be shown or the feature(s) canceled from the claim(s):
Claim 2: exhaust pipe
Claim 3: gas delivery pipe, roots pump, molecular pump, molecular booster pump, low-temperature pump
Claim 4: rotor driving device
Claim 6: inner cavity
Claim 7: inner ring, annular band, supporting projection, liquid inlet cavity, liquid return cavity
Claim 9: central hole convex flange, cylinder wall provided with holes
No new matter should be entered. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of 

Claim Rejections - 35 USC § 112
4.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

5.	Claim 3 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention. 
. 
7.	Claim 3 is additionally rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. The aforementioned limitations lack an adequate written description that would enable a skilled artisan to purchase or construct the required components and to assemble them together in the claimed device. 

8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

9.	Claims 1-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
examples of indefinite language and is not intended to be an exhaustive list. 
Claim 1 introduces “a solid target device” with no further structural characteristics and then recites “wherein…two ends of an inner cavity of the linear target tube are hermetically connected to the throttle pipe and a chamber of the solid target device.” The structure of the “throttle pump” and “chamber” are therefore unclear because they is defined entirely by their structural relationships with the linear target tube. Additionally, claim 2 refers to the “differential vacuum system” of claim 1 but then also introduces “a mechanical pump” and “at least one vacuum pump assembly.” None of these terms have associated structure, but structure seems to be introduced in functional limitations regarding the structural arrangement of the various components of the differential vacuum system.
Claim 1 further recites the functional limitations “wherein the beam and a gaseous medium react in the linear target tube, the beam and a solid medium react in the solid target device.” Is the gaseous medium a required component of the linear target tube? Is the solid medium a particular part of the solid target device? It is unclear how the recited functional limitations structurally define the claim components. For example, what would differentiate a linear target tube that is capable of a reaction between a beam and a gaseous medium and a tube that is not capable of such a function? 
Claim 3 refers to “the vacuum pump assembly” whereas the parent claim introduces “at least one vacuum pump assembly.” Moreover, claim 2 seems to imply that the each vacuum pump assemblies comprise a “gas outlet end” but it is unclear how such a structure relates to the additional pumps listed in claim 3. The term “a gas flowing direction” is unclear. 
The claims include difficult to understand recitations of structural relationships. For example: “the copper disc and the target outer shell constituting an inner cavity to form a liquid coolant flowing cavity” (claim 6) does not adequately define the scope of the structure required by the claim. 
11.	The term “high-intensity” in claim 1 is indefinite because it is relative  The term is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
12.	Applicant should consider positively reciting each and every required component of the device followed by a recitation of the components’ structural relationships with other positively recited components. 	
13.	Any claim not specifically addressed above is rejected under 35 U.S.C. §112 because it depends on a rejected claim.

Claim Rejections - 35 USC § 103
14.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
15.	For applicant's benefit, the portions of the reference(s) relied upon in the below rejections have been cited to aid in the review of the rejections. While every attempt has been made to be thorough and consistent within the rejection, it is noted that prior art must be considered in its entirety, including disclosures that teach away from the claims. See MPEP 2141.02 VI.
16.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

17.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
18.	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the 
19.	Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer, US Publication 2011/0096887 in view of Cranberg, US Patent 4,090,086.
20.	Regarding claim 1, Piefer discloses a device (Fig. 3) for continuously generating high-intensity neutrons ([0045]), comprising: a differential vacuum system (40; Figs. 8 and 9; [0056]), a throttle pipe (46), and a linear target tube (70) arranged in sequence along a moving direction of a beam ([0056]), wherein the beam and a gaseous medium react in the linear target tube ([0060], [0062]), and an end of an inner cavity of the linear target tube is hermetically connected to the throttle pipe ([0056]). Piefer does not disclose a solid target device. Cranberg teaches a device (Fig. 1) for continuously generating high-intensity neutrons (column 3, lines 14-27), comprising: a linear target tube (24/26) and a solid target device (14) arranged in sequence along a moving direction of a beam, wherein the beam and a solid medium react in the solid target device (column 8, lines 20-56), and an end of an inner cavity of the linear target tube is hermetically connected to a chamber of the solid target device (Fig. 1 and column 4, line 53 through column 5, line 10). One of ordinary skill in the art at the time of the invention would have found it obvious to combine the solid target device of Cranberg with the neutron-generating device of Piefer because such a combination is an example of combining prior art elements according to known methods to yield predictable results (MPEP 2143(I)(A). As shown above, Piefer and Cranberg disclose the elements of the claim. Piefer discloses a device that generates neutrons by the reaction of a deuterium ion beam from an accelerator with a gas target ([0045], [0048]). Cranberg teaches a device that generates neutrons by the reaction of a deuterium ion beam from an accelerator with a rotating 
21.	Regarding claims 2 and 3, the combination of the rotating solid target of Cranberg with the neutron generating device of Piefer makes obvious claim 1. Piefer further discloses a device wherein the differential vacuum system ([0056]) comprises a mechanical pump (“additional vacuum pump or compressor if necessary”), an exhaust pipe (41) and exhaust chambers (See Fig. 8) in communication with the exhaust pipe, the number of the exhaust chambers is at least two see Fig. 8), each of the exhaust chambers is connected to at least one vacuum pump assembly (44), and gas outlet ends of a plurality of the vacuum pump assemblies are connected to a gas inlet end of the mechanical pump ([0056] “the exhaust from vacuum pumps 17 is fed via vacuum pump exhaust 41 into…”) and a purification device mounted at an outlet end of the mechanical pump, an outlet end of the purification device (50) is in communication with the chamber of the solid target device through a gas delivery pipe ([0058]). Piefer is silent as to the particular types of pumps (17) in its vacuum pump assembly (“each vacuum chamber may have 1 or more, suitably 1 to 4 vacuum pumps) but, a skilled artisan would have found it obvious to use any serial combination of known types of vacuum pumps to achieve a desired vacuum level. 
22.	Claims 4 and 5 are rejected under 35 U.S.C. 103 as being unpatentable over Piefer, US Publication 2011/0096887 in view of Cranberg, US Patent 4,090,086 in further view of Voronin, et al., "Development of the Intense Neutron Generator SNEG-13."

24.	Regarding claim 5, the combination of the transmission shaft seal of Voronin with the rotating solid target of Cranberg in the neutron generating device of Piefer makes obvious claim 4. Cranberg further teaches a solid target device, wherein in a projection in a direction of a rotation axis of the solid target, a distance between the tail end of the linear target tube in the moving direction of the beam and a rotation center of the solid target is greater than zero (see Fig. 1). One of ordinary skill in the art at the 



Conclusion

25.	The Notice of Reference Cited (PTO-892) cites the prior art made of record and not relied upon that is considered pertinent to applicant's disclosure.
26.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHARON M DAVIS whose telephone number is (571)272-6882.  The examiner can normally be reached on Monday - Thursday, 7:30 - 6:00 pm EST.
27.	Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
28.	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jack Keith can be reached on 571-272-6878.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
29.	Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SHARON M DAVIS/Primary Examiner, Art Unit 3646